May, J.
The defendant appeals the summary denial of his rule 3.850 motion. We find no merit in the issues raised in grounds IB, 2, and 3. The trial court denied these grounds and we affirm. The trial court however did not rule on ground 1A. We therefore reverse in part and remand the case to the trial court to rule on ground 1A of the defendant’s motion. Kafus v. State, 933 So.2d 1267 (Fla. 2d DCA 2006) (affirming the denial of the addressed claims, but reversing for the trial court to rule on the claims not addressed).

Affirmed in part; reversed in part.

Taylor and Forst, JJ., concur.